Case 1:20-cv-00170-LMB-JFA Document 23 Filed 04/23/20 Page 1 of 1 PageID# 94

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


MUNA AL-SUYID,etal.

       Plaintiffs,

V.                                                            l:20-cv-170(LMB/JFA)

KHALIFAHIFTER,etal..

        Defendants.
                                              ORDER


        It appears from the record that all defendants are in default. Accordingly, it is hereby

        ORDERED that plaintiffs immediately obtain entries of default from the Clerk pursuant

to Fed. R. Civ. P. 55(a), and it is further

        ORDERED that promptly after obtaining the entries of default, plaintiffs file a motion for

defaultjudgment and an accompanying memorandum setting forth the factual and legal support

for findings that(a)this court has subject matter and personal jurisdiction, including how the

defaulting defendants were served and why that service was proper;(b)the complaint alleges

facts establishing all the necessary elements of one or more claims on which relief can be

granted; and (c) plaintiffs can receive the damages and any other relief sought, with specific

references to affidavits, declarations, or other evidence supporting such relief, and it is further

        ORDERED that plaintiffs file a Notice setting the hearing ofthe motion for default

judgment for 10:00 a.m. on Friday, May 29,2020, before the magistrate judge to whom this

action is referred, or in event of a conflict, then on the date obtained from the chambers ofthe

magistrate judge, and mail copies ofthe notice, motion, and memorandum to the defaulting

defendants at the defendants' last known addresses, certifying the same to the court.

        The Clerk is directed to forward a copy ofthis Order to counsel of record, who is directed

to forward a copy ofthis Order to the defaulting defendants.

        Entered this qIq day of April, 2020.                                       ^
             . _                                                   Leonie M. Brinkema
Alexandria, Virginia                                                       states District Judge
